DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that dairy waste is often part of landfill waste giving rise to indefinite ranges as these are not necessarily distinct feed stocks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foody (US 9,222,048)
Regarding Claims 1-19:



Foody (US 9,222,048) discloses blending biomethane with a heating value of 350-850 BTU/ft3 into a pipeline with natural gas having a heating value of at least about 950 BTU/ft3 to create a mixed gas and enable fuel credit generation (Abstract) The product is a mixed gas (C11 L60-65) (C12 L1-5) The biomethane intermixed with methane from fossil fuel (C12 L65-68)
The green house gas emission attributes of gases comprising biomethane can be transferred to the natural gas that is withdrawn and allow for a fuel credit to be generated (C3 L22-30) A RIN fuel credit may be generated at least in part (C5 L65-C6L5)
The biomethane may be produced by anaerobic digestion (C4 L8-120) (meeting claims 4 and 17)
Addition of the biomethane and withdrawal of an amount of at least an equal amount of natural gas (C5 L50-65) (thereby overlapping and rendering obvious the claimed ranges) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"

The natural gas is for use as compressed natural gas or liquified natural gas. (C5 L65-C6L5)(i.e. more biomethane than natural gas thereby overlapping the claimed ranges of claims 10-16)
The renewable sources include agricultural sources, municipal waste including manure or residue from farming operations (C9) as well as material from landfill operations and derived from landfills (C10 L30-50)(rendering obvious dairy and landfill waste derived renewable natural gas).

The biomethane is purified (C27 L8-14) such as by absorption (C11 L10-12), scrubbing with a solution (C11 L12-20) absorption (C20-30)  and adsorption (C11 L45-55) (meeting claims 6, 17 and 19)
The gas may be in any fluid form such as gaseous, liquid form or compressed (C12 L37-50) compressed and liquid natural gas (C1 L1-3) (meeting claims 2-4, 8-9,  etc.)
Oxygen may be added to create an oxyfuel combustion product improving combustion thereof (C14 L1-20)(meeting claims 6 and 19)
Once gas is in the pipeline system the environmental attributes can be transferred to another by contract or other commercial arrangement as can readily be determined by those of skill in the art to achieve greenhouse gas emission properties (C16 L5-12) and contributes to fuel credit generation (C16 L60-65) This pipeline mixing allows for meeting renewable fuel targets or mandates (C17 L30-48)  The mixture affords GHG emission life cycle benefits and can be used for a total net GHG emission parameter (C18 L5-18) including the carbon intensity of the fuel (C18 L63-68) See also C19 for carbon intensity and credits, rights to transfer same, etc.
It is known in the industry to blend biomethane and fossil natural gas in various proportions in order to reduce greenhouse gas emissions contribute to fuel credit generation and to achieve a desired carbon intensity.   As such the examiner maintains the prior art renders obvious to try to one of ordinary skill in the art at the time of filing the invention a carbon intensity of zero as it is environmentally and economically favorable and that said proportion will overlap the claimed %’s.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 Accompanying this office action.   For example:
Schuetzle et a (US 8,741,001) discloses a blended fuel comprising a low carbon fuel from renewable resource such as biomass blended with a traditional petroleum derived fuel where the low carbon fuel is greater than 10 vol. % to have an overall improved lifecycle greenhouse gas content and improves engine performance (abstract) The fuel comprises5-90 % vol. petroleum fuel and 95-10 % renewable fuel (C2 L42-50) 
The fed stock is renewable biomass such as forest residue, agricultural waste etc. (C3 L1-5) renewable plants, agricultural commodities, waste, animal waste byproducts including manure, construction waste, etc. C(6 L12-25)
The biomass may be treated by various processes including microorganism and fermentation (i.e. anaerobic) (C7 L65-C8L4) 
Kuhn et al (US 10329504) landfill 
Foody (US 2020/0017787) landfill [0027]
Optimization Strategies for Mixing Ratios of Biogas and Natural Gas Co Firing in a Cogeneration of Heat and Power Cycle A. Darabadi Zare; R Koshbakhti Saray; S. Mirmasoumi; K Bahloudi  Energy 181 (2019) 635-644  discloses means of optimizing the blinging of anaerobic digested produced biomethane with natural gas for an optimal mixing ratio.  In one scenario 50 % of each biomethane and natural gas.  Abstract  In so doing it is possible to optimize green house gas emissions and economic values.  The biomethane may be derived from municipal solid waste, sewage livestock manure industrial waste water via anaerobic digestion to produce biomethane which can be used in combined heat and power plants and various systems (P 635) The biomethane may be used to supplement and replace fossil fuels which are running out and which cause air pollution and greenhouse gas emissions and climate change.  It is possible to supply the whole or a fraction of the required energy from renewable fuel sources to optimize both the thermodynamic and economic point of fuel  (P637 C1)  
Biomethane from Dairy Waste a Sourcebook for the Production and Use of Renewable Natural Gas in California  Ken Krich; Don Augenstein; JP Batmale; John Benemann Brad Rutledge Dara Salour (July 2005) Permalink https://escholarship.org/uc/item/35k1861z
1.7 million cows producing milk each year in California generating 3.6 million bone dry tons of manure which must be managed to minimize emissions and pollution.  Biogas is produced from dairy waste through anaerobic digestion.  The waste can be processed with other biomass.   (P3)  
The dairy waste and be processed with landfill waste (P27) (Table 1-4) P19 xviii
The biogas produced by anaerobic digestion can be upgraded to biomethane by removing hydrogen sulfide removal of moisture and removal of carbon dioxide using activated carbon sieve , water scrubbing, etc. adsorption,  P4-5
Biomethane can be distributed via pipeline including natural gas pipelines by injecting biomethane in the natural gas pipeline network it becomes a direct substitute for natural gas (last par P6) 
The production and use of biomethane as a replacement for fossil fuels can provide numerous benefits of reduced greenhouse gas, reduction of odor and flies on the diary less fossil fuel dependency, etc.   (P9) 
Emission trading permits impact the biomethane industry carbon trading and emission reduction credits.  (P10)
Biogas as a Blending Gas to Decarbonize Natural Gas Networks (5/13/20) Biogas as a Blending Gas to Decarbonize Natural Gas Networks _ AltEnergyMag.pdf  MBP Solutions  Online Trade Magazine Alternative Energy From Solar Wind Biomass Fuel Cells and More
Biomethane provides advantages of substituting automotive fuel, agricultural waste management, reduction of landfills, promoting circular economy and can be used as an alternative to natural gas even in small scale operations (P1)   Biomethane can be produced by anaerobic digestion of waste and can be produced from waste  Figure 1  This will result in decarbonization of the natural gas network   The biogas can be blended with natural gas Fig 2 as biomethane (Fig 3) to decarbonize the worldwide natural gas networks.  
Extensive thermodynamic and economic analysis of the cogeneration of heat and power system fueled by the blend of natural gas and biogas  Energy Conversion and Management 164 (2018) 329-343  A Darabadi Zareh; R Koshbakhti Saray; S Mirmasoumi,; K. Bahloui due to the shortage of fossil fuel resources and their contribution to air pollution, greenhouse gas emissions etc. renewable fuels are being used instead.  The main reason for GHG is breakdown of the balanced carbon cycle to the linear carbon flow due to fossil fuel usage.  However carbo released to the atmosphere due to the anaerobic digestion of biomasses is within the environment carbon cycle and does not add carbon to the environment.  (Introduction) 
Low Carbon Natural Gas for Transportation:  Well to Wheels Emissions and Potential Market Assessment in California Michael Penev; Marc Melaina; Brian Bush; Matteo Muratori; Ethan Warner; and Yuche Chen   Joint Institute for Strategic Energy Analysis (Dec. 2016) 40 pages
Low carbon natural gas can be obtained by replacing or supplementing fossil natural gas with hydrogen produced from renewable sources
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771